UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
SPV-LS, LLC, FINANCIAL LIFE SERVICES,
LLC, SPV II LLC, AND LIFE TRADING
TRUST,
                       Plaintiffs,           MEMORANDUM AND ORDER
                                             15-CV-6231 (KAM)(CLP)

           -against-


NACHMAN BERGMAN individually and as
TRUSTEE OF THE N BERGMAN INSURANCE
TRUST, THE REPRESENTATIVE OF THE ESTATE
OF NANCY BERGMAN, DAVID KOHN, HILLEL
SCHREIBER, MICHAEL LICHENSTEIN, MOSHE
WEISS, MOTI AKSLER, YOSSI HOFFMAN,
JACOB HERBST, WILLIAMSBURG SUPREME,
LLC, BENTZION MILLER, HERMAN SEGAL,
CAMBRIDGE SETTLEMENTS, LLC, MALKA
SILBERMAN and NELSON BLOOM,
                       Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
          Pending before the court are plaintiffs’ limited

objections to specific findings in a Report and Recommendation

(“R&R”) filed by Magistrate Judge Pollak on January 14, 2019.

The extensive factual background of the parties’ longstanding

disputes giving rise to this action are set forth in Magistrate

Judge Pollak’s thorough R&R.    The parties do not object to the

factual summary in the R&R, and this court assumes familiarity

with the history discussed therein.



                                     1
          On October 29, 2015, plaintiffs SPV-LS, LLC (“SPV”),

Financial Life Services, LLC (“FLS”), SPV II, LLC (“SPV II”),

and Life Trading Trust (“LTT”) commenced this action against

defendants Nachman Bergman, individually and as trustee of the N

Bergman Trust (“Trust”), the Representative of the Estate of

Nancy Bergman (the “Estate”), David Kohn, Hillel Schreiber,

Michael Lichenstein, Moshe Weiss, Moti Aksler, Yossi Hoffman,

Jacob Herbst, Williamsburg Supreme, LLC, Bentzion Miller, Herman

Segal, and Cambridge Settlements, LLC, alleging that the

defendants made fraudulent misrepresentations and concealed

material facts to induce FLS into purchasing a life insurance

policy on the secondary market.   (ECF No. 1, Complaint.)

Plaintiffs filed an amended complaint on January 8, 2016, which

added defendant Malka Silberman, removed the Representative of

the Estate of Nancy Bergman as a defendant, and clarified that

Bergman and Silberman were being sued individually, rather than

in either’s alleged capacity as trustee of the Trust. (ECF No.

7, Amended Complaint (“Am. Compl.”).)   Only defendants Silberman

and Bloom (“appearing defendants”) answered the amended

complaint.   (See ECF No. 32, Silberman Answer to Am. Compl.; ECF

No. 33, Bloom Answer to Am. Compl.)

          On September 7, 2016, Magistrate Judge Marilyn Go

ordered the plaintiffs to show cause in writing why the case

should not be dismissed for lack of subject matter jurisdiction.

                                  2
(ECF No. 98, Order to Show Cause.)     On April 21, 2017,

defendant Silberman requested an evidentiary hearing to resolve

remaining issues of subject matter jurisdiction.    (ECF No. 138,

Silberman Apr. 21, 2017 Ltr.)    The court referred the request

for a hearing to determine outstanding jurisdictional issues and

the sufficiency of plaintiffs’ discovery responses to the

Honorable Cheryl L. Pollak, United States Magistrate Judge, on

April 25, 2017.

          Presently before the court is a report and

recommendation issued on January 14, 2019 by Judge Pollak,

recommending that the court find that the plaintiffs have failed

to establish subject matter jurisdiction.    (ECF No. 151, Report

and Recommendation (“R&R”)).    Plaintiffs timely objected to

Judge Pollak’s R&R based on her finding regarding the

citizenship of FLS.   (ECF No. 153, Plaintiffs’ Limited

Objections to the Report and Recommendation on Jurisdictional

Discovery and Request to Correct the Record (“R&R Objections”).)

Defendant Silberman responded to those objections.    (ECF No.

158, Response to Objections to Report of Magistrate Judge Pollak

(“Resp. to Objections”).)   For the reasons set forth below, and

on de novo review of the issues raised by plaintiffs’

objections, the court denies plaintiffs’ objections and adopts

Judge Pollak’s carefully analyzed R&R in its entirety.



                                  3
                                 BACKGROUND
            On September 7, 2016, Judge Go ordered the plaintiffs

to show cause in writing why this case should not be dismissed

for lack of subject matter jurisdiction. 1         (ECF No. 98, Order to

Show Cause.)    Judge Go observed that although the plaintiffs’

amended complaint alleged that the court had diversity

jurisdiction pursuant to 28 U.S.C. § 1332, the plaintiffs had

not sufficiently pled their citizenship because they failed to

fully disclose the citizenship of each member of the LLCs (FLS,

SPV, and SPV II) and of the trustee of the trust (LTT).             (Id. at

1-2.)    On September 16, 2016, plaintiffs filed a letter

asserting jurisdictional facts regarding each of the plaintiffs.

(ECF No. 105, Pls’ Sept. 16, 2016 Ltr.)          The letter stated that

the sole member of FLS is “Michael Krasnerman, who is a citizen

of Connecticut [and] [a]ccordingly FLS is a citizen of

Connecticut for the purposes of diversity jurisdiction.”             (Id.

at 2.)

            At a hearing before Judge Go on September 20, 2016,

Judge Go advised that establishing subject matter jurisdiction

in this case might be complicated.         (ECF No. 117, Sept. 20, 2016

Tr. at 42.)    Defendant Silberman noted that plaintiffs’

clarification on subject matter jurisdiction was a letter,


1 Because this Memorandum and Order addresses whether there is subject matter
jurisdiction, the court does not analyze the underlying claims except as
necessary to resolve the issue before the court.

                                      4
rather than a declaration, and that plaintiffs had failed to

attach any supporting documentation regarding their citizenship

claims.   (Id. at 43.)   Judge Go set a date for the parties to

file pre-motion letters addressing jurisdictional issues with

the court.   (Id. at 47-49.)   Judge Go’s minute entry for the

hearing stated that plaintiffs were “encouraged promptly to

provide further documentation identifying all members or

partners of [plaintiff] entities and their citizenship.”     (Dkt.

Entry dated Sept. 20, 2016.)

           Defendant Silberman subsequently filed a pre-motion

conference request letter which announced her intent to file a

motion to dismiss for lack of subject matter jurisdiction.     (ECF

No. 112, Silberman Oct. 7, 2016 Ltr.)    Silberman highlighted the

jurisdictional flaws in the Amended Complaint and argued that

plaintiffs had not adequately addressed those flaws in their

letter responding to Judge Go’s order to show cause.     (Id. at

2.)   Silberman also noted that plaintiffs had not provided any

documentation to support their jurisdictional claims in their

show cause letter or since Judge Go encouraged them to do so in

her September 20, 2016 minute entry.    (Id. at 3.)   Silberman

stated that she would withdraw the request for a pre-motion

conference if plaintiffs provided ample documentation

establishing citizenship for all relevant entities whose

citizenship would be imputed to the plaintiffs and demonstrated

                                  5
that the court had subject matter jurisdiction.   (Id.)

Defendant Bloom also requested a pre-motion conference on

October 7, 2016, in support of a motion to dismiss for lack of

subject matter jurisdiction.    (ECF No. 113, Nelson Oct. 7, 2016

Ltr.)

           Meanwhile, plaintiffs requested leave to amend their

complaint, partially to “correct and supplement their

allegations bearing on the citizenship of the parties in this

case.”   (ECF No. 114, Pls’ Oct. 7, 2016 Ltr. at 1-2.)

Plaintiffs acknowledged that “the Court [was] seeking more

information regarding the parties’ citizenship in this case so

that the Court can establish that it ha[d] had subject matter

jurisdiction since commencement of the action.”   (Id. at 2.)

The proposed second amended complaint stated that the “sole

member [of FLS, LLC] is AllFinancial Group, LLC [and] [t]he sole

member of AllFinancial Group, LLC is Michael Krasnerman, who is

a citizen of the state of Florida.”   (ECF No. 114-1, Proposed

Second Amended Complaint ¶ 13.)

           On October 27, 2016, plaintiffs responded to

Silberman’s and Bloom’s pre-motion conference letters regarding

dismissal for lack of subject matter jurisdiction.   (ECF No.

121, Pls’ Oct. 27, 2016 Ltr.)   Plaintiffs’ letter stated that

the sole member of FLS is AllFinancial Group, LLC (“AFG”) and

that the sole member of AFG is Michael Krasnerman.   (Id. at 2.)

                                  6
Plaintiffs further stated that FLS is therefore a Florida

citizen.    (Id. at 2-3.)   Plaintiffs attached to the letter AFG’s

Company Agreement, which stated that “Michael Krasnerman is the

sole member of the company . . . .”     (ECF No. 121-2, Amended and

Restated LLC Agreement of AFG, LLC at 2.)

            Plaintiffs’ October 2016 letter also made assertions

regarding the citizenship of the non-FLS plaintiffs and the

defendants.    (ECF No. 121, Pls’ Oct. 27, 2016 Letter.)

Plaintiffs included supporting documentation regarding the

citizenship of plaintiff LTT.     (See generally ECF Nos. 121-3 -

121-7.)    Plaintiffs also attached a declaration from Michael

Krasnerman.    (ECF No. 121-1, Oct. 7, 2016 Krasnerman Decl..)   In

his declaration, Krasnerman states that he is a “resident of . .

. Florida[.]”    (Id. ¶ 1.)   He also states that AFG is the sole

member of FLS and that he is the sole member of AFG.     (Id. ¶ 6.)

            Defendant Silberman responded to plaintiffs’ request

to file an amended complaint on October 27, 2016.     (ECF No. 122,

Silberman Oct. 27, 2016 Ltr.)     Silberman argued that the

proposed second amended complaint failed to cure the subject

matter jurisdiction issues that she and Judge Go had raised.

(Id. at 7.)    Silberman claimed that plaintiffs still had not

provided sufficient documentation to show that the court had

jurisdiction.    (Id.)   Silberman also pointed out discrepancies

in plaintiffs’ filings: plaintiffs’ September 16, 2016 filing

                                   7
stated that Krasnerman was the sole member of FLS and a citizen

of Connecticut, whereas plaintiffs’ October 27, 2016 filings

stated that AFG was the sole member of FLS and Krasnerman was a

citizen of Florida.   (Id.)

           The court held a conference on November 2, 2016.       (See

Nov. 2, 2016 Tr.)   The court noted that documentation was needed

beyond the attorneys’ letters to establish jurisdiction.        (Id.

at 13.)   The court noted that plaintiffs bore the burden to

establish subject matter jurisdiction and that there were still

unanswered questions about the nature, composition, and

citizenship of members of the plaintiff entities.         (Id. at 15.)

The court ordered the plaintiffs to provide documentation to

establish citizenship and diversity.       (Id. at 16.)   The court

clarified that plaintiffs’ document productions should be made

to the defendants, rather than filed to the docket, and that the

court would review such information when associated with a

motion.   (Id. at 17-18.)   The motion to amend the complaint

would be entertained once it was determined whether the court

had jurisdiction over this case.       (Id. at 20.)

           In the court’s minute entry for the November 2, 2016

conference, the court ordered that “[i]n order to assist the

parties and the court in determining whether the court has

jurisdiction, . . . plaintiffs [should] provide defendants Bloom

and Silberman . . . with documents sufficient to show the

                                   8
citizenship of each plaintiff entity and each individual member

of each plaintiff entity at the time of the filing of this

action.”   (Dkt. Entry dated Nov. 2, 2016.)    Regarding the

individual members of plaintiff entities, plaintiffs were

ordered to “include tax returns, voter registration information,

drivers licenses and motor vehicle registration, bank

statements, and all other documents that [would] assist in

establishing citizenship.”    (Id.)   The parties were ordered to

submit a joint status letter by December 14, 2016, which would

explain whether, based on plaintiffs’ production, defendants

intended to move for dismissal for lack of subject matter

jurisdiction.   (Id.)

           After receiving an extension, the plaintiffs and

Silberman filed a joint status letter on January 12, 2017.     (ECF

No. 126, Jt. Jan. 12, 2017 Letter.)     Plaintiffs claimed that

they had “produced all relevant documents proving their

citizenship.”   (Id. at 1.)   Plaintiffs noted that Silberman had

requested additional documents, including an affidavit of

complete production, and made “requests [seeking] irrelevant

information.”   (Id. at 2.)   Plaintiffs stated that Silberman

“ha[d] not provided the Court or Plaintiffs’ counsel with the

basis for her motion [and] . . . ha[d] not stated which

plaintiff is non-diverse and why.”     (Id.)   Plaintiffs requested

that the court order Silberman to file a letter “identifying the

                                  9
basis for her claim that this Court lack[ed] subject matter

jurisdiction.”   Id.

           Silberman responded that the plaintiffs had delayed

their production and that it was “intentionally deficient” when

completed.   (Id.)   She noted that the first production contained

“primarily only documents related to Mr. Krasnerman and his

family” and that the “real issue in question with regards to

subject matter jurisdiction [was] the citizenship of each

entity, not the citizenship of Mr. Krasnerman . . . .”    (Id. at

3.)   Silberman further claimed that necessary information

regarding the SPV and LTT entities was still missing.    (Id. at

4.)   Defendant Bloom also filed a letter generally stating that

the productions had not resolved the jurisdictional question.

(ECF No. 127, Bloom Jan. 12, 2017 Ltr.)

           The court set a briefing schedule for the motion to

dismiss for lack of subject matter jurisdiction and referred the

parties to Judge Pollak for expedited discovery.   (Dkt. Entry

dated Jan. 17, 2017.)   Judge Pollak ordered the defendants to

provide a list of remaining documents needed to file the motion,

and Silberman filed such a list on January 25, 2017.    (Dkt.

entry dated Jan. 19, 2017; ECF No. 129, Silberman Jan. 25, 2017

Ltr.)

           On February 1, 2017, plaintiffs wrote that they

understood Judge Pollak’s January 19, 2017 order as directing

                                 10
the parties to exchange the document requests and productions

among themselves, which “is standard litigation practice.”      (ECF

No. 130, Pls’ Feb. 1, 2017 Ltr. at 1.)    The plaintiffs also

quoted the court’s instruction from the November 2, 2016

conference that the plaintiffs should produce documents to the

defendants.   (Id. at 1 n.1.)   Because Silberman filed her

document requests with the court, plaintiffs responded to the

requests publicly and “attached as exhibits to [their] letter

the previously-produced documents referenced [in the letter].”

(Id. at 1.)   Plaintiffs again stated their position that they

had “produced information sufficient to establish their

citizenship and complete diversity among the parties,” and that

Silberman had “never identified what specific information she

believe[d] [was] missing . . . to determine Plaintiffs’

citizenship.”   (Id.)   Plaintiffs also repeated their belief that

many of the requested documents were “completely irrelevant to

Plaintiffs’ citizenship.”    (Id. at 1-2.)

          Plaintiffs’ February 1, 2017 letter stated that

plaintiffs would consider any future document requests as an

attempt to delay adjudication of the merits and requested that

the court direct Silberman to file her motion to dismiss if she

made a request for additional documents.     (Id.)   Plaintiffs then

responded to each of Silberman’s requests.     (Id. at 2-10.)

Request 2 was for an “IRS 2015 Schedule C for Michael Krasnerman

                                 11
showing the name of Plaintiff entity, Financial Life Services,

LLC.”   (Id. at 2.)   Plaintiffs responded that they “produced the

first page of Mr. Krasnerman’s 2015 Schedule C on December 14,

2016” (id.), and attached Schedule C (ECF No. 130-2, 2015

Schedule C), which contained a Florida business address, but had

the business information redacted.    Plaintiffs previously

informed Silberman and Bloom that FLS’s financial information

was only reflected collectively with the financial information

for all entities associated with Krasnerman and that the

redacted business name was “a totally irrelevant entity which

ha[d] no interest in any of the plaintiffs or th[e] proceeding.”

(ECF No. 130-3, Dec. 28, 2016 Email at 2.)

           Plaintiffs further responded to request 2 by referring

to the October 27, 2016 Krasnerman declaration and an FLS

“Consent of the Sole Member” form that plaintiffs had produced

on November 23, 2016.   (ECF No. 130, Pls’ Feb. 1, 2017 Ltr. at

2.)   The Consent of the Sole Member form refers to the

“undersigned, . . . the Sole Member and Sole Manager of

Financial Life Services, LLC” and contains Krasnerman’s

signature in the Sole Member signature line.    (ECF 130-6, FLS,

LLC Joint Consent at 2-3.)   Plaintiffs also produced the first

page of Krasnerman’s 2015 federal tax return, which listed his

home address as being in Boca Raton, Florida.    (ECF No. 130 at

2-3; ECF No. 130-7, Krasnerman 2015 Individual Income Tax Return

                                 12
at 2.)   Based on these documents, plaintiffs’ February 1, 2017

letter stated that they “ha[d] shown that FLS is a single-member

LLC, that Michael Krasnerman is the sole member of FLS, that

Michael Krasnerman resides in Florida[,] that Mr. Krasnerman

reports FLS’s profits and losses as part of his own federal tax

filings[, and that] FLS is therefore a Florida citizen.”    (ECF

No. 130 at 3.)

          In response to a separate request, plaintiffs also

reported in their February 2017 letter that “[o]n November 23,

2016, Plaintiffs produced copious amounts of personal

information, including driver’s licenses, bank statements, voter

registration cards and tax documents, showing that Mr.

Krasnerman . . .[is a] Florida citizen[].”    (Id. at 6.)   These

documents were not attached to the February letter submitted to

the court.

          The plaintiffs also filed a second declaration from

Krasnerman with their February 1, 2017 letter responding to

Silberman’s requests.    (ECF No. 131, Feb. 1, 2017 Krasnerman

Decl.)   The declaration stated that Krasnerman is a “resident of

the State of Florida.”   (Id. ¶ 1.)   It also stated that

Krasnerman is “the sole member of AFG [and] AFG is the sole

member of FLS.”   (Id. ¶ 5.)

          On February 21, 2017, defendant Silberman requested

another pre-motion conference, again announcing an intention to

                                 13
move to dismiss for lack of subject matter jurisdiction.       (ECF

No. 133, Silberman Feb. 21, 2017 Ltr.)     Silberman claimed that

plaintiffs had not proven diversity, but that she would not move

to dismiss on that ground if plaintiffs established diversity

and subject matter jurisdiction.     (Id. at 1.)   In describing the

deficiencies in plaintiffs’ subject matter allegations,

Silberman touched only on plaintiff LTT and related entities

that would affect LTT’s citizenship.     (Id. at 2-7.)

           On February 24, plaintiffs responded.    (ECF No. 134,

Pls’ Feb. 24, 2017 Ltr.)   They argued that they had established

complete diversity and that LTT was not a necessary party to the

litigation regardless.   (Id. at 1.)    Plaintiffs requested that

the court allow the plaintiffs to amend the complaint to remove

LTT from the action.   (Id. at 3.)

           The court held a pre-motion conference on March 15,

2017.   (Dkt. Entry dated Mar. 16, 2017.)    The court noted

plaintiffs’ failure to establish the citizenship of LTT, despite

the court’s November 2, 2016 order to produce documents

sufficient to establish the citizenship of each plaintiff.

(Id.)   The court ordered that the plaintiffs “must provide

documentation regarding the citizenship of each member of the

plaintiffs, including but not limited to LTT and its member

entity, Trading Holdco, LLC.”   (Id.)    The parties were also

ordered to submit a joint status letter by April 21, 2017,

                                14
stating whether the defendants intended to move for dismissal

for lack of subject matter jurisdiction.      (Id.)

          Silberman filed a letter on April 21, 2017, requesting

that the plaintiffs produce Krasnerman and/or a representative

of an LTT-related entity for an evidentiary hearing.        (ECF No.

138, Silberman Apr. 21, 2017 Ltr.)      Silberman claimed that the

plaintiffs had consistently delayed and made deficient

productions.   (Id.)   Absent an evidentiary hearing resolving

jurisdictional issues, Silberman would move to dismiss.        (Id.)

          On the same day, plaintiffs filed a letter in

response, in which they noted that Silberman had filed her

letter without informing the plaintiffs, in lieu of the joint

status letter the court ordered.      (ECF No. 139, Pls’ Apr. 21,

2017 Ltr.)   Plaintiffs stated that they had provided sufficient

documents to show the citizenship of LTT and that Silberman’s

counsel had not responded to plaintiffs’ production or messages

until the day before the joint status letter was due, at which

point he claimed the production was deficient.        (Id. at 1-2.)

Plaintiffs stated that despite defense counsel’s claims, they

had established LTT’s citizenship.      (Id. at 2-3.)

          On April 25, 2017, the court referred Silberman’s

request for an evidentiary hearing to Judge Pollak.        (Dkt. Entry

dated Apr. 25, 2017.)   The court expressed concern regarding

plaintiffs’ apparent lack of timely and accurate responses in

                                 15
defiance of court orders.    (Id.)    The court noted, as an

example, that plaintiffs had changed, without explanation, their

representations about the entities comprising LTT.      (Id.)    The

court again ordered plaintiffs to comply with “previous orders

including, but not limited to, producing information and

documents regarding . . . the identities of individuals and

entities comprising the plaintiffs.”      (Id.)

           On May 2, 2017, plaintiffs wrote Judge Pollak to

address LTT’s citizenship and claimed that the issue could be

resolved at an upcoming conference before her, without the need

for further documents, testimonial evidence, or an evidentiary

hearing.   (ECF No. 141, Pls’ May 2, 2017 Ltr.)     Plaintiffs

claimed that their contradictory statements regarding LTT were

not unexplained and were unintentionally made.      (Id. at 3.)

They explained that only in March 2017 did they receive more

recent corporate organization documents which altered their

understanding of LTT’s citizenship, and that they had provided

those documents to Silberman with a detailed cover letter

explaining that.    (Id. (citing ECF 138-1, Pls’ March 29, 2017

Email).)

           Plaintiffs also claimed that LTT is a Florida citizen

due to its connection to AFG and Michael Krasnerman, who are

Florida citizens.   (Id. at 2; see also ECF No. 141-1, LTT

Organizational Chart (showing Michael Krasnerman as a Florida

                                 16
citizen and part of LTT’s citizenship chain).)    Plaintiffs

argued there would be no need for a separate evidentiary hearing

because they could “review with the Court the documents and case

law sufficient to show that LTT is a Florida . . . citizen and

that therefore this Court has subject matter jurisdiction.”

(ECF No. 141 at 4.)

           Judge Pollak scheduled an evidentiary hearing for June

9, 2017.   (ECF No. 143, Evidentiary Hearing Order.)   At the

hearing, Judge Pollak confirmed with the parties that the

purpose of the hearing was to determine whether there was

complete diversity between the various plaintiffs and the

defendants.   (June 9, 2017 Tr. at 1.)   Plaintiffs’ counsel

stated that plaintiffs had “provided the Court with all of the

explanations as to the citizenship of these entities” and that

they had “previously established and Mrs. Silberman ha[d] not

contested [that] Mr. Krasnerman’s a Florida resident.”    (Id. at

36.)   Plaintiffs claimed that they believed that the LTT

dispute was the core issue for the hearing.    (Id.)   Judge Pollak

also suggested that she understood the “only area of real

dispute” to be regarding LTT (id. at 48), although court orders

and Judge Pollak clearly stated that the purpose of the hearing

was to determine if complete diversity and subject matter

jurisdiction existed.   (ECF No. 143, Evidentiary Hearing Order;

June 9, 2017. Tr. at 1.)

                                17
           Judge Pollak asked whether her understanding that FLS

was a Delaware corporation with its principal place of business

in Connecticut was correct and plaintiffs’ counsel agreed.         (Id.

at 36-37.)   Silberman’s counsel also agreed that “FLS is a

Delaware/Connecticut [citizen.]”     (Id. at 37.)    Krasnerman

testified that FLS is owned by AFG.     (Id. at 6).    Krasnerman

further testified that he is the sole member of AFG.       (Id. at

52.)

           Plaintiffs’ counsel confirmed that Krasnerman is

domiciled in Florida when asked by Silberman’s counsel.       (Id. at

40.)   Krasnerman testified that he is a “resident” of Florida

and that he moved there in November of 2014.       (Id. at 40-41.)

He lived in Connecticut prior to that.     (Id.)    Most of the

hearing testimony focused on LTT and its related entities.         (See

generally id.)   This included plaintiffs’ clarification that

they had changed their understanding of the citizenship of the

entities that comprised LTT once they received documents

reflecting corporate structure changes.     (Id. at 93-94.)

           Judge Pollak asked the parties to submit letters

summarizing the evidence presented at the hearing and their

positions regarding subject matter jurisdiction.       (Id. at 106-

08.)   She reminded plaintiffs’ counsel that plaintiffs bore the

burden of establishing jurisdiction.     (Id. at 108-09.)    She



                                18
confirmed that these letters would assist her in writing the

R&R.    (Id. at 109.)

            On June 16, 2017, plaintiffs submitted their post-

hearing letter.    (ECF No. 148, Pls’ June 16, 2017 Ltr.)    The

plaintiffs’ letter stated their belief that “the evidentiary

hearing demonstrated that there [were] no contested issues with

respect to the Court’s subject matter jurisdiction and that the

parties [were] completely diverse.”     (Id. at 1.)   Plaintiffs

reported that Silberman’s counsel did not raise any objections

or disagreements to plaintiffs’ position or analysis regarding

the citizenship of SPV, SPV II, and FLS and that plaintiffs

“[a]ccordingly . . . ha[d] demonstrated that SPV, SPV II, and

FLS are diverse from the defendants.”     (Id.)

            Plaintiffs summarized their arguments on LTT’s

citizenship.    (Id. at 1-2.)    They also stated that Krasnerman’s

testimony “confirmed that he is a Florida citizen [and]

[n]othing in [defense counsel’s] line of questioning raised any

doubts as to the citizenship of the Plaintiffs or the diversity

of the parties.”    (Id. at 2.)   Plaintiffs requested that Judge

Pollak issue an R&R “stating that the Court [was] satisfied that

the parties are completely diverse for purposes of subject

matter jurisdiction.”    (Id.)

            Silberman filed her post-hearing letter on June 23,

2017.    (ECF No. 149, Silberman June 23, 2017 Ltr.)    She did not

                                   19
explicitly state her view on subject matter jurisdiction, but

“relie[d] on all of her past submissions regarding the subject

matter jurisdiction of this Court and the transcript of the

hearing of Mr. Krasnerman.”   (Id.)

          Judge Pollak issued a Report and Recommendation on

January 14, 2019, recommending a finding that, based on the

evidence in the record, the plaintiffs had not established the

citizenship of any of the plaintiffs and most of the defendants

and that the court therefore lacked subject matter jurisdiction

based on diversity.   (ECF No. 151, R&R.)

                          LEGAL STANDARD
I.   Review of R&R
          A district court may designate a magistrate judge to

conduct an evidentiary hearing and submit proposed findings and

recommendations for the disposition of the case.    See 28 U.S.C.

§ 636(b)(1).   When a magistrate judge issues a report and

recommendation, “any party may serve and file written

objections.”   Id.; accord Fed. R. Civ. P. 72(b) (“[A] party may

serve and file specific written objections to the proposed

findings and recommendations.”).     The district court shall then

review the portions of the report and recommendation to which a

party has timely objected under a de novo review standard, and

“may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.”    Id.


                                20
           On de novo review, the court “is permitted, but not

required, to supplement the record by entertaining additional

evidence.”   VOX Amplification Ltd. v. Meussdorffer, 50 F. Supp.

3d 355, 368 (E.D.N.Y. 2014).   “Considerations of efficiency and

fairness militate in favor of a full evidentiary submission for

the Magistrate Judge's consideration, and [the Second Circuit

has] upheld the exercise of the district court's discretion in

refusing to allow supplementation of the record upon the

district court's de novo review.”    Hynes v. Squillace, 143 F.3d

653, 656 (2d Cir. 1998).

           In contrast to specific objections warranting de novo

review, “[g]eneral or conclusory objections, or objections which

merely recite the same arguments presented to the magistrate

judge, are reviewed for clear error.”   New York City Dist.

Council of Carpenters v. Allied Design & Constr., LLC, 335 F.

Supp. 3d 349, 351 (E.D.N.Y. 2018) (citations omitted).   The

court also may adopt “those portions of a report and

recommendation to which no timely objections have been made,

provided no clear error is apparent from the face of the

record.”   DiMartino v. Berryhill, 327 F. Supp. 3d 533, 535

(E.D.N.Y. 2018).

II.   Subject Matter Jurisdiction
           “‘It is a fundamental precept that federal courts are

courts of limited jurisdiction’ and lack the power to disregard

                                21
such limits as have been imposed by the Constitution or

Congress.”   Durant, Nichols, Houston, Hodgson & Cortese-Costa

P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (citing Owen

Equipment & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)).

By statute, district courts have original jurisdiction over “all

civil actions where the matter in controversy exceeds the sum or

value of $75,000 . . . and is between . . . citizens of

different States[.]”   28 U.S.C. § 1332(a).   Plaintiffs allege

subject matter jurisdiction based on diversity.    “A plaintiff

asserting subject matter jurisdiction has the burden of proving

by a preponderance of the evidence that it exists.”    Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000).    “[T]he party

invoking federal jurisdiction . . . must allege a proper basis

for jurisdiction in his pleadings and must support those

allegations with ‘competent proof’ if . . . the court sua sponte

raises the question[.]”   Linardos v. Fortuna, 157 F.3d 945, 947

(2d Cir. 1998) (citations omitted).

                            DISCUSSION
          Judge Pollak recommended a finding that the court

lacks subject matter jurisdiction over this matter.    (ECF No.

151, R&R at 39.)   Judge Pollak found that based on the record,

plaintiffs had not established the citizenship of all four

plaintiffs (FLS, LTT, SPV, and SPV II) and all but three of the

fourteen defendants (Silberman, Herbst, and Lichenstein), which

                                22
meant that the plaintiffs failed to establish complete diversity

among the parties.    (Id. at 28-39.)     The record indicated that

FLS, a limited liability company formed in Delaware with a

principal place of business in Connecticut, had as its sole

member, AFG, LLC, whose sole member was Krasnerman.       (Id. at 28-

29.)    Judge Pollak noted that although Krasnerman testified that

the sole member of AFG, LLC, is Krasnerman, documents presented

to the court prior to the hearing stated that Krasnerman

individually, and not as a member of AFG, was the sole member of

FLS.    (Id. at 28-29.)   FLS’s citizenship accordingly depends on

Krasnerman’s citizenship.       (Id. at 29.)   Because of conflicts in

the representations by counsel, the testimony of Krasnerman,

documents in the record, and a lack of sufficient information in

the record, Judge Pollak could not determine Krasnerman’s

citizenship and recommended a finding that, therefore, FLS’s

citizenship could not be determined either.       (Id. at 30.)

            For the reasons herein, and having reviewed the R&R

both for clear error and de novo, the court finds no clear

error, and further finds on de novo review that plaintiffs have

not established diversity subject matter jurisdiction.       As set

forth below, the court adopts Judge Pollak’s report and

recommendation in full.    The court addresses plaintiffs’

objections below.

I.     Plaintiffs’ Objections

                                    23
           Plaintiffs object to the R&R’s finding regarding the

citizenship of Krasnerman and FLS, which they argue was based on

an incomplete record of plaintiffs’ document productions.     (ECF

No. 153, R&R Objections at 1.)   Plaintiffs assert that the

documents they served on the defendants establishing the

citizenship of FLS and Krasnerman were not filed in accordance

with an instruction from the court to refrain from filing their

productions.   (Id. at 5-6.)   Plaintiffs state that they believed

that they had resolved the jurisdictional questions with the

defendants, and that the evidentiary hearing was to address

remaining questions regarding the citizenship of LTT.   (Id. at

6-8.)   Plaintiffs claim that for those reasons, they did not

submit to the court documents regarding the citizenship of the

non-LTT plaintiffs.   (Id. at 8.)

           In their objections, plaintiffs argue that the

documents they produced to the defendants establish Krasnerman’s

Florida citizenship, and attach a declaration with those

supporting documents to their objections.   (Id. at 9, 11; ECF

No. 154, Kramer Decl.; ECF No. 154-1, Nov. 23, 2016 Kramer

Email; ECF No. 154-2, Krasnerman Documents.)   Defendant

Silberman argues that this new evidence should not be considered

by the court, that it should have been produced and entered into

evidence at the evidentiary hearing, and that defendants would

be deprived of the opportunity to cross-examine Krasnerman

                                 24
regarding the evidence.    (ECF No. 158, Resp. to Objections at

5.)    Plaintiffs request that the court reject or modify Judge

Pollak’s findings with respect to Krasnerman’s and FLS’s

citizenship and find that both are citizens of Florida.      (ECF

No. 153, R&R Objections at 2, 12.)

            Plaintiffs also explain in their objections that the

U.S. District Court for the District of South Dakota has issued

a judgment in SPV’s favor for the same $10 million life

insurance policy proceeds at issue in this litigation, and that

the South Dakota district court has denied a motion by the

Estate of Nancy Bergman to reconsider that judgment.      (Id. at

11.)    The United States Court of Appeals for the Eighth circuit

has affirmed the district court.      (Id. (citing SPV-LS, LLC v.

Transamerica Life Insurance Company, 912 F.3d 1106 (8th Cir.

2019)).)    Plaintiffs state that the Estate has cited Judge

Pollak’s R&R in a Petition for Rehearing to Amend or Vacate the

Judgment in the Eighth Circuit, and that the Estate has

expressed an intent to file the R&R in the District of South

Dakota to challenge diversity jurisdiction there as well.        (Id.

at 11.)    Plaintiffs contend that the R&R’s “treatment of FLS’s

citizenship is prejudicing SPV’s and FLS’s rights in the South

Dakota litigation.”    (Id. at 12.)    The court considers the

plaintiffs’ objections below.

              A. Establishing Subject Matter Jurisdiction

                                 25
           “It is firmly established that diversity of

citizenship ‘should be distinctly and positively averred in the

pleadings, or should appear with equal distinctness in other

parts of the record.’”    Leveraged Leasing Admin. Corp. v.

PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (citing

Wolfe v. Hartford Life & Annuity Ins. Co., 148 U.S. 389 (1893)).

“The burden of persuasion for establishing diversity

jurisdiction, of course, remains on the party asserting it. . .

.   When challenged on allegations of jurisdictional facts, the

parties must support their allegations by competent proof.”

Hertz Corp. v. Friend, 559 U.S. 77, 96-97(2010).

           In September 2016, Magistrate Judge Go identified

plaintiffs’ failure to allege sufficient jurisdictional facts

between each of the parties in their amended complaint.    As

described above, defendants Silberman and Bloom thereafter

expressed their intentions several times to move for dismissal

for lack of subject matter jurisdiction, and the court issued

multiple subsequent orders (dated November 2, 2016, March 16,

2017, and April 25, 2017) directing the plaintiffs to produce

sufficient documents to establish the parties’ citizenship and

diversity jurisdiction.   The court now considers whether the

evidence that plaintiffs entered into the record constitutes

sufficient and competent proof supporting their allegations of

citizenship.

                                 26
           Plaintiffs filed a letter on September 16, 2016

stating that the sole member of FLS is “Michael Krasnerman, who

is a citizen of Connecticut [and that] [a]ccordingly FLS is a

citizen of Connecticut for purposes of diversity jurisdiction.”

(ECF No. 105, Pls’ Sept. 16, 2016 Ltr.)     They subsequently

stated that the sole member of FLS is AFG, that the sole member

of AFG is Krasnerman, that Krasnerman is a resident of Florida,

and that FLS is, therefore, a citizen of Florida.     (ECF No. 121,

Pls’ Oct. 27, 2016 Ltr. at 2-3.)      Krasnerman’s October 27, 2016

declaration states that he is a “resident of     . . . Florida” and

the sole member of AFG, which is in turn the sole member of FLS.

(ECF No. 121-1, Oct. 27, 2016 Krasnerman Decl. ¶¶ 1, 6.)

           In a February 1, 2017 letter, plaintiffs stated that

“FLS is . . . a Florida citizen.”     (ECF No. 130, Pls’ Feb. 1,

2017 Ltr. at 3.)   The same letter claimed that plaintiffs had

“produced copious amounts of personal information, including

driver’s licenses, bank statements, voter registration cards and

tax documents, showing that Mr. Krasnerman . . . [is a] Florida

citizen[].”   (Id. at 6.)   Of those documents, the court received

one 2015 tax return from Krasnerman that listed a Florida home

address.   (ECF No. 130-7, Krasnerman 2015 Individual Income Tax

Return at 2.)   Krasnerman provided a second declaration stating

that he is a resident of Florida and the sole member of AFG,



                                 27
which is the sole member of FLS.       (ECF No. 131, Feb. 1, 2017

Krasnerman Decl. ¶¶ 1, 5.)

            At the evidentiary hearing on June 9, 2017,

plaintiffs’ counsel confirmed to defense counsel that Krasnerman

is domiciled in Florida.    (June 9, 2017 Tr. at 40.)     Krasnerman

testified that he is a resident of Florida and has been since

2014, when he relocated there from Connecticut.       (Id. at 40-41.)

In their post-hearing letter, plaintiffs stated that

Krasnerman’s hearing testimony “confirmed that he is a Florida

citizen.”   (ECF No. 148, Pls’ June 16, 2017 Letter.)

            Although the plaintiffs have made many assertions

regarding Krasnerman’s and FLS’s citizenship, there is little

documentary proof to support those assertions.       Plaintiffs’

shifting positions regarding the citizenship of Krasnerman and

the entities that purportedly comprise the shareholders and

owners of the plaintiffs demonstrate why additional

documentation is necessary for establishing diversity

jurisdiction in this action.    (See, e.g., Dkt. Entry dated Apr.

25, 2017 (noting that plaintiffs changed their representation

regarding the makeup of LTT).)    Plaintiffs claim in their

objections that they “alerted the Court of the error [of

originally stating Krasnerman is a citizen of Connecticut]

immediately” through the first Krasnerman declaration.       (ECF No.

153, R&R Objections at 11 n.3.)    But neither that declaration

                                  28
nor its accompanying cover letter explained the plaintiffs’

initial representation regarding Krasnerman’s residence in

Connecticut.

          Plaintiffs similarly claim that an incomplete record

is the reason for a conflict regarding the membership of FLS.

(ECF No. 153, R&R Objections at 11 n.3.)      Although Krasnerman

stated during the evidentiary hearing and in his declarations

that AFG is the sole member of FLS and that he is the sole

member of AFG, the plaintiffs filed a document stating that

Krasnerman, rather than AFG, is the sole member of FLS on the

same day that plaintiffs filed the second Krasnerman declaration

stating otherwise.   (Compare ECF No. 131, Feb. 1, 2017

Krasnerman Decl. ¶ 5 (“I am the sole member of AFG.      AFG is the

sole member of FLS.”) with ECF No. 130, Pls’ Feb. 1, 2017 Ltr.

at 3 (“Michael Krasnerman is the sole member of FLS[.]”) and ECF

No. 130-6, FLS, LLC Joint Consent (“[T]he undersigned, being the

Sole Member . . . of Financial Life Services LLC . . . Sole

Member: Michael Krasnerman”)).   Although Krasnerman’s

citizenship would dictate FLS’s citizenship either way, the

cited representations are not the same.

          Furthermore, at the evidentiary hearing, plaintiffs’

position regarding FLS’s citizenship was that FLS is a Delaware

corporation with a principal place of business in Connecticut.

(See June 9, 2017 Tr. at 36-37.)      This position has the dual

                                 29
problems of identifying states other than Florida and

identifying information relevant for determining the citizenship

of a corporation, rather than a limited liability company.

          In context of the discrepancies in the record, one tax

return and two declarations stating that Krasnerman is a Florida

citizen are insufficient for establishing citizenship.     On de

novo review, the court agrees with Judge Pollak that in light of

their shifting and contradictory representations, plaintiffs

failed to adequately establish the citizenship of FLS, a

necessity for establishing complete diversity.

              B. Considering Newly Submitted Evidence of

                Citizenship

          “A district court will ordinarily refuse to consider

new arguments, evidence, or law that could have been, but was

not, presented to the magistrate judge.”    Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013), aff'd,

578 F. App'x 51 (2d Cir. 2014).    “Absent a most compelling

reason, the submission of new evidence in conjunction with

objections to the Report and Recommendation should not be

permitted.”   Hous. Works, Inc. v. Turner, 362 F. Supp. 2d 434,

438 (S.D.N.Y. 2005).

          Rather than submit new evidence in support of their

objections, plaintiffs could have presented the same evidence

regarding FLS’s citizenship in their response to Magistrate

                                  30
Judge Go’s September 2016 order to show cause, or with any of

their multiple letters regarding subject matter jurisdiction, or

at the evidentiary hearing, or in their post-hearing letter to

Judge Pollak prior to her issuance of the R&R.    Plaintiffs’

claims that the court instructed them not to file their

productions regarding citizenship and that they believed the

defendants agreed there were no jurisdictional issues regarding

the non-LTT plaintiffs are not compelling.

          The court did not disregard, and could not have

disregarded, plaintiffs’ burden to establish subject matter

jurisdiction.   The court repeatedly ordered the parties to

engage in jurisdictional discovery, after which time it would be

appropriate for the defendants to bring a motion for dismissal

for lack of subject matter jurisdiction, if defendants had not

received adequate documentation.     Although the court stated that

document productions during discovery should not be filed on the

docket, the court indicated that it would consider

jurisdictional information not only at the hearing, but also

during motion practice challenging jurisdiction.    (See ECF No.

124, Nov. 2, 2016 Tr. 16-19.)   In the ordinary course of

litigation, parties do not file responses to discovery to the

court, as plaintiffs recognized in a letter to Judge Pollak.

(See ECF No. 130, Pls’ Feb. 1, 2017 Ltr. at 1.)    But parties are

still required to introduce into evidence documents that may

                                31
have been produced during discovery and are necessary for

adjudication of a claim or defense.    In any event, plaintiffs

consistently attached jurisdictional documents to their letters

to the court, which confirms that they could have done so

regarding FLS’s citizenship.

          The court referred to Judge Pollak a request for a

hearing which would, in part, “determine . . . the sufficiency

of plaintiffs’ discovery responses.”    (Dkt. Entry dated Apr. 25,

2017.)   Plaintiffs could have clearly established on the record

at the hearing, with supporting documentation, the citizenship

of each plaintiff and defendant to support its allegation of

subject matter jurisdiction.   At the conclusion of the hearing,

Judge Pollak allowed the parties to file papers “summarizing

what they [thought came] out of th[e] hearing and why they

[thought] there [was or was not an] issue with respect to

jurisdiction.”   (June 9, 2017 Tr. 108 (emphasis added).)     Judge

Pollak also reminded the plaintiffs that they had to satisfy

their burden to establish jurisdiction.    (Id. at 108.)

          Plaintiffs argued after the evidentiary hearing that

“[defense] counsel did not raise any objections or

disagreements” regarding plaintiffs’ position on citizenship for

SPV, SPV II, and FLS, and “[a]ccordingly, Plaintiffs ha[d]

demonstrated that SPV, SPV II, FLS are diverse from the

defendants.”   (ECF No. 148, Pls’ June 16, 2017 Ltr.)   The

                                32
parties’ agreement on subject matter jurisdiction is not the

relevant threshold.    “[W]here [jurisdiction] does not . . .

exist, neither the litigants nor the court itself can confer

it.”   City of New York v. Exxon Corp., 697 F. Supp. 677, 687

(S.D.N.Y. 1988).

           Plaintiffs’ objections note that they have sought to

amend their complaint to remove LTT as a party.    (ECF No. 153,

R&R Objections at 2 n.2.)    This amendment, however, would not

cure the lack of jurisdiction for the reasons explained below.

In addition to the rules governing consideration of evidence

newly submitted with R&R objections, the general rules regarding

the amendment of pleadings to establish subject matter

jurisdiction also do not warrant consideration of the Kramer

declaration and supporting attachments.    A party’s failure to

adequately allege subject matter jurisdiction in the complaint

“does not always require that the action be dismissed, for ‘the

actual existence of diversity jurisdiction, ab initio, does not

depend on the complaint's compliance with these procedural

requirements.’”    Durant, Nichols, Houston, Hodgson & Cortese-

Costa P.C. v. Dupont, 565 F.3d 56, 64 (2d Cir. 2009) (citing

Jacobs v. Patent Enforcement Fund, Inc., 230 F.3d 565, 568 (2d

Cir. 2000) (emphasis in original)).    “[W]hen the record as a

whole, as supplemented, establishes the existence of the

requisite diversity of citizenship between the parties, [the

                                 33
court] may simply ‘deem the pleadings amended so as to properly

allege diversity jurisdiction.’”     Id. (citing Canedy v. Liberty

Mutual Insurance Co., 126 F.3d 100, 103 (2d Cir. 1997)).      The

court will “‘generally afford an opportunity for amendment’ of

the pleadings to cure defective jurisdictional allegations

unless ‘the record clearly indicates that the complaint could

not be saved by any truthful amendment[.]’”    Id. at 65 (citing

Canedy, 126 F.3d at 103).

          The court has already afforded plaintiffs multiple

opportunities to address jurisdictional problems.    Since 2016,

when Judge Go raised her initial concerns, plaintiffs have been

on notice of their failure to meet their burden of proof.

Although the defendants ultimately never filed a motion to

dismiss for lack of subject matter jurisdiction, plaintiffs

still bore their burden of ensuring that the court had

sufficient proof supporting the allegations regarding the

citizenship of each plaintiff and defendant.    Plaintiffs’ focus

on specific issues that they believed concerned the defendants

does not cure plaintiffs’ failure.    Moreover, neither the

objections nor the Kramer affidavit and attachments attempt to

establish the citizenship of any parties other than FLS or

challenge the overall finding that there is no subject matter

jurisdiction.   The court, therefore, cannot deem the pleadings

amended to allege diversity jurisdiction, even with the recent

                                34
filings, and will not grant the plaintiffs yet another

opportunity to meet their burden.

           Furthermore, even if the court were to permit

plaintiffs to amend their complaint to remove LTT as a

plaintiff, subject matter jurisdiction would still be lacking.

As Judge Pollak found, plaintiffs SPV-LS, LLC and SPV II, LLC

have not provided any evidence that they are not citizens of New

York.   The trustee of SPV-LS, LLC is South Dakota Trust Co., LLC

(“SDTC”), whose citizenship is relevant to determine the

citizenship of SPV-LS, LLC.   Plaintiffs, however, produced no

evidence regarding SDTC’s membership, claiming that it was

irrelevant.   (ECF No. 151, R&R at 36.)   Plaintiffs do not object

to the recommended findings that plaintiffs SPV-LS, LLC and SPV

II, LLC have not established that they are not New York

citizens, based on a judicial finding that one of SDTC’s members

is a New York citizen.   (Id.)

           In addition, the plaintiffs have indicated that the

reason for their objections is not to establish subject matter

jurisdiction in this case.    Plaintiffs instead seek to obtain a

factual finding from this court that will help protect a

favorable judgment issued in the District of South Dakota and

upheld by the Eighth Circuit.    They concede that “denial of the

Estate’s appeal and upholding of the award to SPV significantly

altered Plaintiffs’ economic objectives both in South Dakota and

                                 35
in this Court.”     (ECF No. 153, R&R Objections at 12.)         This is

also not a compelling reason for the court to consider

jurisdictional evidence which should have been submitted earlier

in this litigation and which would have no impact on the

disposition of this case.

           Plaintiffs argue that the R&R’s “treatment of FLS’s

citizenship is prejudicing SPV’s and FLS’s rights in the South

Dakota litigation.”      (Id. at 13.)     This is not so.     Plaintiffs

bear the burden of establishing subject matter jurisdiction in

District of South Dakota, as they did here, and this court will

not reach conclusions solely to ease plaintiffs’ jurisdictional

burdens in another forum. 2

           The court has reviewed the remainder of the Report and

Recommendation for clear error and, finding none, agrees with

and adopts the R&R’s sound reasoning and its recommendations.




2 Plaintiffs’ concern regarding prejudice in another forum appears to be moot
regardless. The Eighth Circuit denied the Estate’s petition for rehearing
and motion to supplement the record with Judge Pollak’s R&R. (SPV-LS, LLC v.
Transamerica Life Insurance Company, 4:14-cv-4092, Dkt. No. 545, Eighth
Circuit Order Denying Petition for Rehearing (S.D. Feb. 1, 2019).) Moreover,
the Estate has withdrawn its motion for the South Dakota District Court to
take judicial notice of Judge Pollak’s R&R and now supports SPV-LS’s motion
requesting an immediate disbursement of the funds from the life insurance
policy. (Id., Dkt. No. 553, Withdrawal of Estate’s Motions and Joinder in
SPV-LS, LLC’s Motion (S.D. Mar. 12, 2019).) The South Dakota District Court
ordered the “release to SPV of all funds on deposit with [the] Court in
connection with [the] case, including the remaining policy proceeds” on April
1, 2019. (Id., Dkt. No. 555, Order (S.D. Apr. 1, 2019).) Two checks were
“issued on April 3, 2019 pursuant to order 555.” (See id., Dkt. Entries
dated Apr. 9, 2019.)

                                     36
                              CONCLUSION
           For the foregoing reasons, and upon both clear error

and de novo review, the court adopts Judge Pollak’s Report and

Recommendation and dismisses this action for lack of subject

matter jurisdiction.   The Clerk of Court is respectfully

directed to close the case.

SO ORDERED.


Dated:    April 10, 2019
          Brooklyn, New York


                                       _________/s/_________________
                                       HON. KIYO A. MATSUMOTO
                                       United States District Judge
                                       Eastern District of New York




                                  37
